 524DECISIONSOF NATIONALLABOR RELATIONS BOARDKeller Dye & FinishingCompanyandTextile Work-ers Union ofAmerica, AFL-CIO-CLC, Petitioner.Case 10-RC-7972July 10, 1970SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY MEMBERSFANNING, BROWN, AND JENKINSPursuant to an Order and Direction of SecondElection issuedMarch 5, 1970,1 an election bysecret ballot was conducted in the above-entitledproceeding on April 3, 1970, under the directionand supervision of the Regional Director for Region10 among the employees in the appropriate unit. Atthe conclusion of the balloting, the parties werefurnished a tally of ballots, which showed that, ofapproximately 51 eligible voters, 48 cast valid bal-lots, of which 41 were for, and 7 were against, thePetitioner. There were no challenged or void bal-lots.Thereafter, the Employer filed timely objec-tionsto conduct affecting the results of the elec-tion.In accordance with the National Labor RelationsBoard Rules and Regulations,Series 8, as amended,the Regional Director conducted an investigationand, on April 24, 1970, issued and duly served onthe parties his attached Report on Objections inwhich he recommended that the objections beoverruled and the Petitioner be certified as bargain-ing representative of the employees involved.Thereafter, the Employer filed timely exceptions tothe Regional Director's report, and a brief in sup-port thereof.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claim-ing to represent certain employees of the Employer.3.A question affecting commerce exists con-.;erning the representation of employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees ofthe Employer's Rome, Georgia, plant, but exclud-ingofficeclericalemployees, professional em-ployees, guards and all supervisors as defined in theAct.5.The Board has considered the Employer's ob-jections, the Regional Director's report, and theEmployer's exceptions and brief, and hereby adoptsthe Regional Director's findings and recommenda-tions.2Accordingly, as the tally shows that the Peti-tioner received a majority of the valid votes cast,we shall certify it as the representative of the em-ployees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that Textile Workers Unionof America, AFL-CIO-CLC, has been designatedand selected by a majority the employees in theunit found appropriate herein as their representa-tive for the purposes of collective- bargaining andthat, pursuant to Section 9(a) of the Act, the saidlabor organization is the exclusive representative ofall employees in such unit for the purposes of col-lective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.MEMBER FANNING,dissenting:Iwould set this election aside.InObjection 1 the Employer refers to a leafletdistributed by the Petitioner on the morning of theelection,which was scheduled for 2 p.m. Theleaflet stated that the Employer "broke the law ofthe United States," that this was the only reasonanother election had to be conducted, and that"Uncle Sam" refused to believe the Company andhad told the Company to "stop breaking the law."The intent and effect of the leaflet was tomisrepresent to the employees, at a time when theEmployer had no opportunity to respond, the cir-cumstances under which the first election of Janua-ry 6, 1970, had been set aside by the Board. Therecord is clear that this election was set aside by aformal stipulation to set aside election entered intoby the parties before the Regional Director had an'Not printed in NLRB volumesThe partieshad entered into a stipula-tion to set aside the first election conducted on January6, 1970,which theRegional Director recommended be approved by the Board' TheEmployer's exceptions as to Objection 1, in our opinion,raise nosubstantial issues which warrant reversal of the Regional Director'sfindings and recommendations In the absence of exceptions thereto, weshall adoptpro formathe Regional Director's recommendationthat Objec-tion 2 be overruled184 NLRB No. 54 KELLER DYE & FINISHING COMPANY525opportunity to rule upon objections filed by Peti-tioner. Consequently, neither the Regional Directornor the Board nor any other agency of the UnitedStates Government had ruled upon the merits ofthe Petitioner's objections.No finding was evermade that the Employer had broken the law or vio-lated the rights of the employees. Nor did the Em-ployer make such an admission in agreeing to theholding of a second election.Inmy opinion, these groundless charges of thePetitioner on the morning of the election seriouslyaffectthecredibilityof the Board's electionprocesses.Moreover, they cast unwarranted asper-sions upon the integrity and legality of the Em-ployer's conduct with respect to the first election.Accordingly, I am of the opinion that the Peti-tioner'smisrepresentations cannot in this case becondoned as mere "partisan election propaganda."Ibelieve such misrepresentations had a substantialimpact upon the election and, in any event, con-stitute an abuse of the Board's election processes.REPORT ON OBJECTIONSThe petition in the above-entitled proceeding wasfiledOctober 1, 1969. Pursuant to an Order andDirection of Second Election issued March 5, 1970,an election by secret ballot was conducted on April3, 1970, among the employees in the appropriateunit to determine the question concerning represen-tation.'Upon conclusion of the balloting, thepartieswere furnished a tally of ballots whichshowed that of approximately 51 eligible voters, 41cast valid ballots for and 7 cast valid ballots againstthe Petitioner. There were no challenged or voidballots. On April 10, 1970, the Employer filed time-ly objections to the election and a copy thereof wastimely served on the Petitioner.Pursuant to Section 102.69 of the Board's Rulesand Regulations an investigation of the issues raisedby the objectionshas beenconductedand the Re-gionalDirector,having considered the resultsthereof,makes the following findings and recom-mendations to the Board:OBJECTIONSObjection 1:On the morning of the election thePetitioner, by and through its officers, representa-tives and agents, distributed a campaign leafletwhich misrepresented to employees that the Em-ployer had been found guilty of violating the law inconnection with the previous election. This last-minute misrepresentationwas purposely designedto and did deceive the voters in the election.The handbill attached hereto as Appendix wasadmittedly disseminated to the employees by Peti-tioner's representatives on the morning of the elec-tion.The assertion, near the middle of the sheet,that the Employer "broke the law of the UnitedStates" apparently refers to the Petitioner's objec-tions to conduct affecting the results of the January6, 1970, election. During the investigation of theobjections to the first election the parties enteredinto a stipulation to set aside election in which theyagreed that the election conducted on January 6,1970, be set aside and a second election bedirected by the Board. Thereafter, the Board issueditsOrder and Direction of Second Election herein.The Regional Director has considered the hand-bill and is of the opinion that its content is readilyidentifiableaspartisanelectionpropagandasusceptible to employee evaluation. The assertionsmade therein do not constitute sufficiently graveand serious misrepresentation of fact to warrantsetting aside the election. Accordingly, Objection Iiswithout merit.Objection 2:Prior to the election the Petitioner,by and through its officers, representatives,agentsand supporters, did cause the defacement of the of-ficial notice of election.The Employer's objection is based upon a con-tention that "officers, representatives,agents andsupporters" of the Petitioner defaced a copy of theBoard's official notice of election which was mailedto and posted by the Employerin its plantprior tothe election; such defacementconsistingof markingan "X" in the "yes" box of the sample ballot ap-pearing thereon. The Employer did not submit anyevidence to establish that the Petitioner, or anyoneacting onits behalf, was responsible for the allegeddefacement of the ballot. Accordingly, Objection 2iswithoutmerit.'FINDINGS AND RECOMMENDATIONFor the reasons stated above, the RegionalDirector finds that the objections do not raise anymaterial or substantial issues affecting the results ofthe election, and recommends to the Board thatthey be overruled in their entirety. As the tally ofballots shows that Textile Workers Union of Amer-ica, AFL-CIO-CLC received a majority of the validvotes cast in the election, the Regional Directorfurther recommends that said labor organization becertified as the collective-bargaining representativeof the employees in the stipulated appropriateunit.'The appropriate unit is "All production and maintenance employees ofthe Employer'sRome, Georgia plant but excluding all office clerical em-ployees, professional employees, guards and supervisorsas defined in the Act "'Murray ChairCompany, Inc , 117 NLRB 1385 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXUNCLE SAMDIDN'TBELIEVEEMHOW CAN WEBELIEVE 'EMSThe ONLY reason we are having another vote and anotherelection on Friday, April 3rd is because the TOP MANAGEMENTof our company violated our rights, had no respect for ourintelligence and broke the law of the United States.UNCLE SAM stood up for us! Uncle Sam refused to believethe Company.UNCLE SAM said stop breaking the law Mr. Boss, try andplay fair.The old, old proverb says, "FOOL ME ONCE, SHAME ON YOU --FOOL ME TWICE, SHAME ON ME."Is there any good reason why we should believe what theboss is telling us this time?EVERYONE WANTS SECURITY, PROGRESS, FAIR TREATMENT.IT BOILS DOWN TO THE BELIEF YOU AND YOUR FELLOW WORKERSHAVE IN YOUR OWN ABILITIES TO BUILD THE KIND OF UNIONTHAT CAN DO THE JOB. 15 MILLION AMERICANS TODAY HAVEDONE IT. YOU CAN DO IT. . . BUT NOT IF YOU FALL FOR THECOMPANY BAIT OF SEEING THE CAMPAIGN AS SOMETHING BETWEENTHE COMPANY AND THE UNION. IT'S YOUR UNION . . . YOURCAMPAIGN . . . YOUR ELECTION.VOTE"YES"ixKEEP YOUR FUTURE IN SIGHTISSUED BY TWUA ORGANIZING COMMITTEE, KELLER DYE